IN THE SUPREME COURT OF IOWA
                               No. 08–1207

                         Filed February 26, 2010


RUTHANN VEAL,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Black Hawk County,

Bradley J. Harris, Judge.



      Petitioner seeks further review of the denial of her postconviction

relief application as barred by the applicable statute of limitations.

DECISION OF THE COURT OF APPEALS VACATED.                        DISTRICT

COURT JUDGMENT REVERSED, AND CASE REMANDED WITH
INSTRUCTIONS.



      Bryan A. Stevenson and Aaryn M. Urell of the Equal Justice

Initiative of Alabama, Montgomery, Alabama, and Philip B. Mears of

Mears Law Office, Iowa City, for appellant.



      Thomas J. Miller, Attorney General, Thomas W. Andrews, Assistant

Attorney   General,   Thomas    J.   Ferguson,    County   Attorney,   and

Kimberly A. Griffith, Assistant County Attorney, for appellee.
                                     2

APPEL, Justice.

      Ruthann Veal appeals a district court ruling dismissing her

postconviction relief action, which challenged the constitutionality of her

sentence of life imprisonment without the possibility of parole (LWOP).

In the district court, Veal argued that because her offense was committed

when she was a juvenile, the mandatory LWOP sentence for first-degree

murder amounted to cruel and unusual punishment under the Iowa and

United States Constitutions. The district court ruled that her claim was

untimely under our postconviction relief statute, which generally

requires that challenges to criminal convictions be brought within three

years. The court of appeals affirmed. On further review, we vacate the

decision of the court of appeals, reverse the decision of the district court,

and remand the case to the district court for further proceedings.

      I. Factual and Procedural History.

      In June 1993, Catherine Haynes was the victim of a homicide.

Veal was charged with first-degree murder in connection with her death.

At the time of the homicide, Veal was fourteen years old. In May 1995, a

Black Hawk County jury convicted Veal of first-degree murder.            The

district court sentenced Veal, as required by statute, to life imprisonment

without the possibility of parole.   Her conviction was upheld on direct

appeal. State v. Veal, 564 N.W.2d 797, 813 (Iowa 1997), overruled in part

on other grounds by State v. Hallum, 585 N.W.2d 249, 253 (Iowa 1998),

vacated by Hallum v. Iowa, 527 U.S. 1001, 119 S. Ct. 2335, 144 L. Ed.
2d 233 (1999).

      Veal filed an application for postconviction relief on February 28,

2008. In her application, she contended her LWOP sentence amounted

to cruel and unusual punishment in violation of the Eighth Amendment

to the United States Constitution and article I, section 17 of the Iowa
                                       3

Constitution.   Veal did not, however, articulate a standard under the

cruel and unusual punishment clause of the Iowa Constitution different

from that employed by the United States Supreme Court under the

Eighth Amendment.

      In order to avoid the three-year statute of limitations for

postconviction relief actions in Iowa Code section 822.3 (2007), Veal

asserted that her challenge could not have been raised earlier due to a

change in the law.      In support of her argument, Veal cited Roper v.

Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005). In

Roper, the Supreme Court of the United States held that the death

penalty could not be applied to persons who were less than eighteen

years of age at the time of the offense. Roper, 543 U.S. at 575, 125 S. Ct.

at 1198, 161 L. Ed. 2d at 25. In the alternative, Veal asserted that the

tardiness of her postconviction relief action was excused due to

ineffective assistance of counsel.

      The   district   court   found   Veal’s postconviction   relief   action

untimely. The court held that Roper did not amount to “new law,” within

the meaning of the statutory exception to the three-year statute of

limitations. The district court believed that Roper was strictly limited to

death penalty cases and thus had no application to Veal’s LWOP

sentence.    Veal appealed the dismissal, and the court of appeals

affirmed. We granted further review.

      II. Standard of Review.

      The issues presented in this case are all legal in nature.          The

district court judgment is thus reviewable for correction of errors at law.

Iowa R. App. P. 6.907 (2009).
                                     4

      III. Discussion.

      A threshold question in this case is whether the district court had

jurisdiction to entertain Veal’s claim.      Resolution of this issue is

controlled by our recent decision in State v. Bruegger, 773 N.W.2d 862

(Iowa 2009), a case decided after the district court judgment and court of

appeals decision in this case.

      In Bruegger, we considered whether a challenge to a sentence

under the Cruel and Unusual Punishment Clauses of the United States

and Iowa Constitutions was a challenge to an “illegal sentence” under

Iowa Rule of Criminal Procedure 2.24(5)(a).      Bruegger, 773 N.W.2d at

870–72. That rule provides, “The court may correct an illegal sentence at

any time.”   Iowa R. Crim. P. 2.24(5)(a) (emphasis added).      We held in

Bruegger that a cruel-and-unusual-punishment challenge amounted to a

claim that a sentence was illegal because it involved a claim that the

sentencing court lacked the power to impose a particular sentence.

Bruegger, 773 N.W.2d at 871.

      This holding in Bruegger is fully applicable here.        Under the

principles described in Bruegger, a claim that a sentence is illegal may be

raised at any time under Iowa Rule of Criminal Procedure 2.24(5)(a). Id.

Further, with respect to a claim of an illegal sentence, the ordinary rules

of issue preservation do not apply. Id.

      Even if Veal’s claim may be regarded as a timely attack on an

illegal sentence under our rules of criminal procedure, the question

arises whether the time limitations of our postconviction relief statute are

applicable to claims involving illegal sentences.       At oral argument,

counsel for the State candidly conceded that if the claim were regarded

as a challenge to an illegal sentence, as we have held, the time

restrictions in Iowa Code section 822.3 do not apply.
                                      5

      Consistent with the State’s concession, we conclude that the time

restrictions that apply in ordinary postconviction relief actions do not

apply in illegal sentence challenges.     A claim that a sentence is illegal

goes to the underlying power of the court to impose a sentence, not

simply to its legal validity.   Id.   As a result, Veal’s claim does not

constitute a postconviction relief action, so her case is not governed by

the postconviction statute of limitations.

      Our court of appeals has assumed that claims of an illegal

sentence are not barred by the statute of limitations in Iowa Code section

822.3. See, e.g., State v. Chadwick, 586 N.W.2d 391, 392–93 (Iowa Ct.

App. 1998). Chadwick is consistent with numerous other cases across

the nation. See Kelley v. State, 985 So. 2d 972, 975 (Ala. Crim. App.

2007); Lovelace v. State, 785 S.W.2d 212, 213 (Ark. 1990); Williams v.

State, 848 So. 2d 389, 390 (Fla. Dist. Ct. App. 2003); Housley v. State,

811 P.2d 495, 499 (Idaho Ct. App. 1991); State v. Parker, 711 So. 2d 694,

694–95 (La. 1998); Ivy v. State, 731 So. 2d 601, 603 (Miss. 1999); State v.

Murray, 744 A.2d 131, 134 (N.J. 2000).         We agree with our court of

appeals and the relevant authority from other states—an illegal sentence

is a challenge to the underlying power of a court to impose a sentence

and is not a postconviction relief action subject to the limitations in Iowa

Code section 822.3.

      For the above procedural reasons, we hold that the district court’s

order dismissing Veal’s challenge to her sentence on cruel-and-unusual-

punishment grounds must be reversed and the case remanded to the

district court.   Although not labeled as such, the district court on

remand should treat her application for postconviction relief as a

challenge to an illegal sentence that is not subject to the three-year

statute of limitations in Iowa Code section 822.3. Cf. Buechel v. Five Star
                                    6

Quality Care, Inc., 745 N.W.2d 732, 735 (Iowa 2008) (treating an

improvidently filed direct appeal as an application for interlocutory

appeal).

      IV. Conclusion.

      For the above reasons, the decision of the court of appeals is

vacated, the judgment of the district court is reversed, and the matter

remanded to the district court for further proceedings.

      DECISION OF THE COURT OF APPEALS VACATED. DISTRICT

COURT JUDGMENT REVERSED, AND CASE REMANDED WITH

INSTRUCTIONS.

      All justices concur except Baker, J., who takes no part.